       Case 1:20-cv-01221-JB-CG Document 38 Filed 12/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ES DISTRIBUTION LLC and DACA
DESIGN LLC,

             Plaintiffs,

v.                                                  No. CV 20-1221 JB/CG

HANGTIME LLC,

             Defendant.

 ORDER VACATING INITIAL SCHEDULING ORDER AND RULE 16 CONFERENCE

      THIS MATTER is before the Court on review of the record and the notice of

reassignment to the Honorable James Browning as the presiding judge. (Doc. 37).

      IT IS HEREBY ORDERED that the Court’s Order Extending Dates in the Initial

Scheduling Order, (Doc. 36), and all associated deadlines are VACATED.

      IT IS FURTHER ORDERED that the Telephonic Rule 16 Scheduling Conference

set for January 12, 2021, at 2:00 p.m. is hereby VACATED.

      IT IS SO ORDERED.




                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
